 


109 HR 564 IH: To amend title 13, United States Code, to provide for a just apportionment of Representatives in Congress for all States.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 564 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mrs. Maloney (for herself, Mr. Serrano, Mr. Wynn, Ms. Woolsey, and Mr. Jackson of Illinois) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 13, United States Code, to provide for a just apportionment of Representatives in Congress for all States. 
 
 
1.Use of samplingSection 195 of title 13, United States Code, is amended by striking Except for the determination of population for purposes of apportionment of Representatives in Congress among the several States, the and inserting The. 
 
